Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-9, and 13-14 are objected to because of the following informalities:  
Claims 4, 6-9, and 13 state the phrase "and/or" which is informal verbiage and the preferred verbiage should be more simply "at least one of A and B".  Appropriate correction is required.
Claims 5, and 14 recite ADAS which appears to be an acronym and should be spelled out in each first instance.
Claim 14 recites “configured to detected” which appears to be grammatically incorrect.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a localization device configured to,” and “a calculation unit configured to” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the performance-enhancing driver assistance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the actual position" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vehicle" in lines 13, 28, 29, and 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plurality of environmental data" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the vehicle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the driving ability" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the trajectory followed" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-6 are rejected as being dependent upon an indefinite base claim.
Claim 7 recites the limitation "the outdoor humidity" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the temperature" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the asphalt" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the presence of obstacles" in line 34.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the position of cars" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the vehicle" in lines 6, and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the time" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected as being dependent upon an indefinite base claim.
Claim 12 recites the limitation "the actual position and orientation" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the vehicle" in lines 25, 26, 32; and next page lines 1-3 .  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the dynamic model" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the plurality of environmental data" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the actual position" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the mission" in line 34.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the vehicle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the vehicle" in lines 1, and 14.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, and 14 of copending Application No. 17/112,315 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, and 12 of copending Application No. 17/112,310 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Visconti et al (EP 2199171) in view of Freyer et al (EP 2340976)
Regarding claim 1, Visconti discloses a method for the performance-enhancing driver assistance (PE) of a road vehicle (1) driven on a track (8) by a driver (DR); the method comprises the steps of: (abstract; ¶17)
- defining, only once during a design and development phase, a dynamic model (DM) of the road vehicle (1); (¶23)
- determining, in use, the actual position and orientation of the road vehicle (1) on the track (8) by means of a localization device (3); (¶14)
- detecting, in use, a plurality of space data concerning the structure of the track (8); and (¶24)
- detecting, in use, a plurality of dynamic data (DD) of the vehicle (1) by means of a control system (5); (¶13)
the method being characterized in that it comprises the further steps of: - determining, in use, in an automatic manner completely independent of the driver (DR) and cyclically, a passing through point (PTP) of the road vehicle (1) arranged in front of the road vehicle (1) and at a given distance from the road vehicle (1) along a path followed by the road vehicle (1); (¶19)
- solving, through the use of the dynamic model (DM) of the road vehicle (1), an optimum control problem (OCP) aimed at optimizing a cost function (CF), taking into account, as boundary conditions, the plurality of environmental data (ED) , the actual position (AP) and the passing through point (PTP) , so as to compute a mission (M) optimizing the cost function (CF) from the actual position (AP) of the vehicle (1) to the passing through point (PTP) of the vehicle (1); (¶19)
and - 

Visconti appears to be silent as to driving, by means of a control unit the vehicle (1) in an autonomous manner.

Freyer however teaches a method for the performance-enhancing driver assistance (PE) of a road vehicle (1) driven on a track (8) by a driver (DR); the method comprises the steps of: (¶1, 24)
- determining, in use, the actual position and orientation of the road vehicle (1) on the track (8) by means of a localization device (3); (¶22)
- detecting, in use, a plurality of space data concerning the structure of the track (8); and (¶25)
the method being characterized in that it comprises the further steps of: - determining, in use, in an automatic manner completely independent of the driver (DR) and cyclically, a passing through point (PTP) of the road vehicle (1) arranged in front of the road vehicle (1) and at a given distance from the road vehicle (1) along a path followed by the road vehicle (1); (¶27-28)
- solving, through the use of the dynamic model (DM) of the road vehicle (1), an optimum control problem (OCP) aimed at optimizing a cost function (CF), taking into account, as boundary conditions, the plurality of environmental data (ED) , the actual position (AP) and the passing through point (PTP) , so as to compute a mission (M) optimizing the cost function (CF) from the actual position (AP) of the vehicle (1) to the passing through point (PTP) of the vehicle (1); (¶27-28)
and - driving, by means of a control unit (11) and following a selection of the driver (DR) through a dedicated operating device (12), the vehicle (1) in an autonomous manner so as to show to the driver (DR) the mission (M) optimizing the cost function (CF). (¶27-28)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Visconti with driving, by means of a control unit the vehicle (1) in an autonomous manner as taught by Freyer because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 2, Visconti further discloses the further step of having the driver (DR) to replicate the mission (M) shown by the road vehicle (1) during the vehicle (1) autonomous driving step. (¶20)

Regarding claim 3, Visconti further discloses following the step of replicating the mission (M) , the further step of estimating the driving ability of the driver (DR) so as to point out possible errors made during the replication. (¶27)

Regarding claim 5, Visconti further discloses detecting, in use, a plurality of environmental data (ED) concerning the environment in which the road vehicle (1) operates by means of ADAS devices (4). (¶13)

Regarding claim 6, Visconti further discloses wherein the plurality of environmental data (ED) comprises the position and/or the height of one or more curbs (C). (¶14, 18; although Visconti does not appear to explicitly mention a curb, the invention of Visconti must necessarily include at a minimum the location of curbs in the ED so as to be able to determine the optimum steering commands)

Regarding claim 7, Freyer further teaches wherein the plurality of environmental data (ED) comprises the outdoor humidity 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Visconti with wherein the plurality of environmental data (ED) comprises the outdoor humidity as taught by Freyer because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 9, Visconti further discloses the mission (M) comprises an optimal trajectory determined depending on the actual position (AP) of the vehicle (1) , on the passing through point (PTP) , on the dynamic data (DD) of the vehicle (1) and/or on the environmental data (DD); and when covering the optimal trajectory, the road vehicle (1) moves from the actual position (A) to the passing through point (PTP) optimizing the cost function (CF). (¶19)

Regarding claim 10, Visconti further discloses wherein the cost function (CF) to be optimized, in particular minimized, is the time needed to go from the actual position (AP) to the passing through point (PTP). (¶17-18; although Visconti does not appear to explicitly mention time, the limitation is inherent to optimizing a racecar on a racetrack)

Regarding claim 11, Visconti further discloses in case the driver (DR) dangerously strays from the mission (M) , the further step of helping the driver (DR) and restoring a safety condition. (¶23)

Regarding claim 12, Visconti discloses a road vehicle (1) comprising: (¶17)
- a localization device (3) configured to identify the actual position and orientation of the road vehicle (1); (¶14)
and - a control system (5) configured to detect a plurality of dynamic data (DD) of the vehicle (1); (¶13)
the vehicle (1) being characterized in that it comprises a calculation unit (6) configured to solve, through the use of the dynamic model (DM) of the road vehicle (1), an optimum control problem (OCP) aimed at optimizing a cost function (CF), taking into account, as boundary conditions, the plurality of environmental data (ED) , the actual position (AP) and a passing through point (PTP) of the vehicle (1), and to process the mission (M) optimizing the cost function (CF) from the actual position (AP) of the vehicle (1) to the passing through point (PTP) of the vehicle (1); and (¶19)
- a control unit (11) 

Visconti appears to be silent as to configured to control the vehicle (1).

Freyer however teaches the vehicle (1) being characterized in that it comprises a calculation unit (6) configured to solve, through the use of the dynamic model (DM) of the road vehicle (1), an optimum control problem (OCP) aimed at optimizing a cost function (CF), taking into account, as boundary conditions, the plurality of environmental data (ED) , the actual position (AP) and a passing through point (PTP) of the vehicle (1), and to process the mission (M) optimizing the cost function (CF) from the actual position (AP) of the vehicle (1) to the passing through point (PTP) of the vehicle (1); and (¶27-28)
- a control unit (11) configured to control the vehicle (1) so as to show to the driver (DR) the mission (M) optimizing the cost function (CF). (¶27-28)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Visconti with configured to control the vehicle (1)  as taught by Freyer because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 13, Freyer further teaches a plurality of actuator devices configured to move a steering wheel (SW) and/or a brake pedal (BP) and/or a gas pedal (GP) and/or shift gear. (¶29)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Visconti with a plurality of actuator devices configured to move a steering wheel (SW) and/or a brake pedal (BP) and/or a gas pedal (GP) and/or shift gear as taught by Freyer because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 14, Visconti further discloses one or more ADAS devices (4) configured to detected a plurality of environmental data (ED) concerning the environment in which the road vehicle (1) operates; in particular, the vehicle (1) comprises an interface device (9) configured to suggest to the driver (DR), depending on the plurality of dynamic data (DD), one or more corrective actions to be carried out in order to accomplish the mission (M) optimizing the cost function (CF). (¶13, 15, 19)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Visconti in view of Freyer as applied to claim 3 above, and further in view of Gostoli et al (US Patent 9,082,243).
Regarding claim 4, Visconti further discloses wherein the driving ability of the driver (DR) is estimated by comparing ideal behaviours with the use of a brake pedal (BP) and/or the use of a transmission (M) and/or the use of a steering wheel (SW) and/or the use of a gas pedal (GP) and/or the wear of one or more tyres and/or the use of oversteering and understeering and/or the trajectory followed; 

Visconti appears to be silent as to communicating the estimated driving ability to the driver.

Gostoli however teaches in particular, following the estimation of the driving ability, a result classifying the estimated driving ability is communicated to the driver (DR). (abstract; C4 L4-20)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Visconti with in particular, following the estimation of the driving ability, a result classifying the estimated driving ability is communicated to the driver (DR) as taught by Gostoli because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Visconti in view of Freyer as applied to claim 5 above, and further in view of Jiang et al (US Patent Publication 2018/0127000).
Regarding claim 8, Jiang teaches wherein the plurality of environmental data (ED) comprises the presence of obstacles in front of the road vehicle (1) and/or the position of cars to be surpassed. (¶34)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Visconti with wherein the plurality of environmental data (ED) comprises the presence of obstacles in front of the road vehicle (1) and/or the position of cars to be surpassed as taught by Jiang because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669